Attachment to Advisory Action
Applicant’s amendment filed 2/18/2021 has considered but the amendment has not been entered since the amendment requires further consideration.
Further, even if the amendment were entered, the claims would not be allowable over the closest prior art Taketa et al. since Taketa et al. would still be applicable against the present claims under 35 USC 103.
Applicant argues that the claimed proportion of “acid generator in an amount of from 0.05 to 0.1 parts by mass per 100 parts by mass of a total of the alicyclic epoxy compound and the polyol compound” in the resin composition of Claim 1 achieve unpredicted and unexpected advantages and points to Examples 1, 2, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, 20, 21, 23, 24, 26, 27, 29, 30, 32, 33, 35 and 36 of the present specification. 
The data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses the specific acid generators, SP-170 and CPI-110A, while the claim broadly recites any “acid generator.” Further, the data uses specific alicyclic epoxy Celloxide 2021P and 2081 and polyol compounds Placcel 305, 308, and CD205PL, while the present claims broadly recite any “alicyclic epoxy” and “polyol compound”.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787